UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of November,2010 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig ————— Mira Rosenzweig, Chief Financial Officer Dated: November 4, 2010 CAMTEK LTD. Mira Rosenzweig, CFO Tel: +972-4-604-8308 Mobile: +972-54-9050703 mirar@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES THIRD QUARTER 2010 RESULTS 65% year over year growth in revenue and increasing profitability MIGDAL HAEMEK, Israel – November 4, 2010 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the quarter ended September 30, 2010. Financial Highlights of the Third Quarter · Revenues of $23.9 million representing a 65% year-over-year increase and a 15% sequential increase; · Non-GAAP operating income of $2.5 million compared with a non-GAAP operating loss of $0.1 million in the third quarter of 2009. GAAP operating income reached $2.3 million; and · Non-GAAP net income of $2.5 million compared with a non-GAAP net loss of $0.3 million in the third quarter of 2009. GAAP net income reached $2.0 million; Results for the three and nine months ended September 30, 2010 on a non-GAAP basis, exclude the following items: (i) expenses with respect to the acquisitions of SELA and Printar; (ii) share based compensation expenses; and (iii) restructuring expenses due to reorganization in the Company’s subsidiaries in Europe and China.Reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Third Quarter 2010 Financial Results Revenues for the third quarter of 2010 increased 65% to $23.9 million, compared to $14.5 million in the third quarter of 2009. Revenues grew 15% sequentially, representing the sixth quarter of continued sequential growth. This growth is a result of the continued increase in demand from customers, due to improving market conditions as well as penetration into new customers and sales of new products. Gross profit on a GAAP basis for the quarter was $10.9 million (45.6% of revenues), compared to gross profit of $6.1 million (42% of revenues) in the third quarter of 2009. On a non-GAAP basis, gross profit for the third quarter of 2010 totaled $10.9 million (45.8% of revenues). The improvement in the gross margin resulted mainly from the increase in revenues. Operating income on a GAAP basis in the third quarter of 2010 was $2.3 million (9.7% of revenues) compared with an operating loss of $179 thousand in the third quarter of 2009.Non-GAAP operating income was $2.5 million (10.5% of revenues) in the third quarter of 2010. Net income on a GAAP basis for the third quarter of 2010 totaled $2.0 million, or $0.07 per diluted share, compared to a net loss of $0.3 million, or a loss of $0.01 per share in the third quarter of 2009. On a non-GAAP basis, net income in the third quarter of 2010 was $2.5 million, or $0.09 per diluted share. Cash and cash equivalents including restricted cash as of September 30, 2010 was $13.1 million (of which $5.2 million is restricted), and the Company owed bank debt of $2 million, compared to $14.1 million of unrestricted cash and cash equivalents and no bank debt, at the end of the prior quarter. The decrease in the cash level in the quarter, resulted mainly from a negative operating cash flow of $0.9 million, due to an increase in accounts receivable and inventory, because of the increase in sales as well as the Company’s expectations for increased future demand. The Company also repaid a loan of $1.7 million to a third party in the third quarter. In August 2010, the Company signed an agreement with an Israeli bank for a credit line totaling $11.5 million. Out of that, $2.6 million is a bank loan out of which the Company has already utilized $2 million, and the remaining $8.9 million is a bank guarantee to support a bond deposited with the U.S. Federal District Court in Minnesota, in order to stay judgment during the appeal process in a patent infringement case filed against Camtek by a competitor. To secure the above credit line, the Company deposited $5.2 million of its cash as restricted cash. Roy Porat, Camtek’s Chief Executive Officer, commented,“We are very pleased with our third quarter results, which demonstrated very strong growth on both a sequential and year-over-year basis. The markets in which we traditionally operate continue to be in high utilization, with customers actively expanding their capacity by investing in capital equipment. In addition, our new product lines of Macro Inspection and Sample Preparation are gaining increasing traction in the market, and we achieved sales and important penetrations into new customers for both product lines. Our semiconductor revenues have become an important portion of our overall mix.” Concluded Mr. Porat,“In terms of our outlook for the fourth quarter, we anticipate maintaining our current high quarterly revenue level, coming in between $22-$25 million. We also expect our operating cash flow will improve in the fourth quarter and into next year. Finally, we believe that we will continue to grow into 2011, particularly as our new products and growth engines begin to more significantly contribute to our revenues.” Conference Call Camtek will host a conference call today, November 4, 2010, at 11:00 am ET. Roy Porat, Chief Executive Officer and Mira Rosenzweig, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US: 1 at 11:00 am Eastern Time Israel: 03 918 0609 at 5:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd provides automated solutions dedicated for enhancing production processes and yield, enabling our customers new technologies in two industries: Semiconductors, Printed Circuit Board (PCB) & IC Substrates. Camtek addresses the specific needs of these industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, ion milling and digital material deposition. Camtek’s solutions range from micro-to-nano by applying its technologies to the industry-specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors. Camtek Ltd. Balance Sheet (In thousands) September 30, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Accounts receivable, net Inventories Due from affiliates - Other current assets Deferred tax asset 68 68 Total current assets Fixed assets, net Restricted deposits * - Long term inventory Deferred tax asset 98 98 Other assets, net Intangible assets ** Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Short term bank loans - Due to affiliates 34 - Accounts payable – trade Long term bank loans – current portion - Convertible loan – current portion - Other current liabilities Total current liabilities Long term liabilities Long term bank loans - Liability for employee severance benefits Other long term liabilities ** Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, issued 31,355,236 as of September 30, 2010 and 31,328,119 as of December 31, 2009, outstanding 29,262,860as of September 30, 2010 and 29,235,743 as of December 31, 2009 Additional paid-in capital Retained earnings (accumulated losses) ) ) Treasury stock, at cost ( 2,092,376 as of September 30, 2010 and as of December 31, 2009) ) ) Total shareholders' equity Total liabilities and shareholders' equity (*) (**) Restricted cash pledged against bank guarantee related to the Rudolph Technologies appeal Relates to Printar and SELA acquisitions Camtek Ltd. Consolidated Statements of Operations (In thousands, except share data) Nine Months ended September 30, Three Months ended September 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Operating income (loss) Financial expenses, net ) Income (loss) before income taxes ) ) ) Income tax ) Net income (loss) Net income (loss) per ordinary share: Basic ) ) ) Diluted ) ) ) Weighted average number of ordinary shares outstanding: Basic Diluted Camtek Ltd. Reconciliation of GAAP To Non-GAAP results (In thousands, except share data) Nine Months ended September 30, Three Months ended September 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars U.S. dollars Reported net income (loss) attributable to Camtek Ltd. on GAAP basis ) ) ) Acquisition of Sela and Printar related expenses (1) - - Inventory write -downs (2) - Share-based compensation 41 61 Write off of other assets - Restructuring expenses (3) - 92 - - Non-GAAP net income (loss) Non –GAAP net income (loss) per share , basic and diluted ) ) ) Gross margin on GAAP basis % % % 42
